Citation Nr: 1035652	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-19 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual 
unemployability resulting from a service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to May 1993.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, granted service connection 
for PTSD, with an initial rating of 10 percent assigned, 
effective December 7, 2005.  

In a June 2007 rating decision, an increased rating of 30 percent 
for PTSD was granted, effective December 7, 2005.  A claimant is 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for a higher initial rating 
for PTSD remains before the Board.  

Entitlement to TDIU was denied in an August 2008 rating decision.  
Although no notice of disagreement has been submitted, the Court 
has held that TDIU is an element of all appeals of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, the 
issue of entitlement to TDIU is before the Board as part of the 
appeal of the initial rating for PTSD.
 

FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and 
social impairment with deficiencies in most areas, such as social 
relations, activities of daily living, judgment, thinking, and 
mood without total social impairment.

2.  The Veteran's PTSD precludes him from securing or following 
substantially gainful employment consistent with his education 
and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent 
for PTSD have been met.   
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2009).  

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

With respect to the issue of TDIU, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided VA examinations in April 2006 and February 2008 for 
evaluation of PTSD.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Increased Initial Rating for PTSD

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).  

Evidence to be considered in the appeal of an initial disability 
rating is not limited to that reflecting the current severity of 
the disorder.  In cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130 (2009).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).




Analysis

The Veteran has demonstrated deficiencies in most areas of social 
and occupational functioning, including work, social relations, 
judgment and mood without total social impairment.  

During an April 2006 VA examination, the Veteran described being 
mentally and socially detached and numb which resulted in almost 
complete social isolation.  He reported a long-standing 
difficulty with sadness, depression, anxiety, and nervousness.  
He had difficulty being angry, irritable and short-tempered, 
which was noted to have contributed to the disintegration of 
three previous marriages.  He reported difficulty with 
concentration and memory.  The examiner noted that the Veteran 
was alert, oriented and cooperative but that he was depressed and 
somewhat guarded.  His thoughts were clear and goal-oriented, 
there was no evidence of delusions or hallucinations, his 
cognitive abilities were grossly intact and there was no suicidal 
ideation.  PTSD was diagnosed and a GAF scores of 55 was assigned 
to indicate that that PTSD symptoms were contributing to 
increasing social isolation.  

VA medical center (VAMC) records of treatment following the first 
VA examination showed that the Veteran continued to experience a 
full range of PTSD symptoms and that inactivity caused his 
symptoms to intensify.  In a December 2006 treatment note, he 
reported some difficulty with memory and his mood was depressed.  
However, he stated that his daughter and son-in-law were going to 
visit for the holidays and that his wife continued to be 
supportive and understanding.  The GAF score assigned throughout 
these records was 55.  

In a June 2007 VA Form 9, the Veteran stated that although he was 
not thinking of suicide during the April 2006 VA examination, he 
did have suicidal thoughts.  He also reported that he saw North 
Vietnamese troops in the woods behind his house.  He stated that 
the biggest problem he had in work and social relations was his 
inability to concentrate, think logically, and avoid panic 
attacks.  Despite medication, his PTSD symptoms caused chronic 
depression, thoughts of suicidal, an almost complete avoidance of 
social situations, and panic attacks three to four times per 
week.  

During a February 2008 VA examination, the Veteran reported 
continuing problems with depression, poor concentration, panic, 
nightmares, irritability, and suicidal thoughts.  He stated that 
he felt depressed all of the time and that his anxiety and panic 
symptoms caused him to isolate himself.  He reported that he had 
suicidal thoughts but would not commit suicide because of his 
beliefs.  He reported that he sometimes saw "the enemy" in the 
woods but he knew they were not really there.  He reported that 
he often watched television and, while he engaged in very little 
social activity with his wife, he got together with his brothers 
as much as he could.  

During the February 2008 VA examination, the Veteran reported 
that he had not worked since November 2000 because he could no 
longer concentrate or enjoy being around people.  He felt that he 
was unemployable because he could not socialize, control his 
temper or concentrate.  The VA examiner found that the PTSD 
symptoms affected his ability to work by impairing his thinking 
skills such as concentration and thinking speed, his social 
skills such as comfort, communication, cooperation and warmth, 
and his stress management skills including mood stability, 
frustration tolerance, and optimism.  The examiner concluded that 
the Veteran would likely have difficulty being reliable or 
persevering in a normal work place setting.  

The February 2008 examiner found that the Veteran had impaired 
social relationships, occupational functioning, judgment, mood 
and range of activities.  His PTSD symptoms occurred on a daily 
basis, had been chronic in duration, had intensified over the 
last 10 years, and were considered to be moderate to severe.  The 
examiner assigned a GAF score of 42 because of unemployment, poor 
social contact, and very limited activities.  

The evidence of record demonstrated total occupational impairment 
due to PTSD symptoms, as well as moderate to severe impairment in 
social functioning, judgment and mood.  Moreover, the GAF scores 
assigned throughout this appeal, which have ranged from 55 to 42, 
have been indicative of moderate to serious impairment in several 
areas such as work, family relations, judgment and mood.  As the 
evidence of record demonstrates deficiencies in most of these 
areas throughout this appeal, the Veteran's service-connected 
PTSD more closely approximates a 70 percent rating.  38 C.F.R. § 
4.130, Diagnostic Code 9411; Bowling v. Principi,  
15 Vet. App. 1, 11-14 (2001).

As discussed above, a 100 percent rating contemplates total 
occupational and social impairment.  See Mauerhan v. Principi, 16 
Vet. App. at 443; Sellers v. Principi,  
372 F.3d at 1326.  Although he has significant impairment in most 
areas of social and occupational functioning, the Veteran is not 
totally impaired.  Although the Veteran struggles with social 
isolation, he has been married to the same person for over 20 
years, has a relationship with his daughter and son-in-law, and 
sees his brothers as much as he can.  The Veteran stated in the 
June 2007 VA Form 9 that his PTSD symptoms caused almost complete 
avoidance of social situations, not that he was totally socially 
impaired.  The February 2008 VA examiner did not find that the 
Veteran was totally socially impaired but rather stated that he 
had poor social contact and very limited activities.  While his 
relationships were mostly with family members, the examiner 
described them as fair.  Furthermore, both VA examiners found the 
Veteran's thinking to be logical, clear, productive and goal-
oriented.  

As such, the weight of the evidence is against a finding that his 
disability approximates total social impairment and the criteria 
for a 100 percent disability rating have not been met.  

The Board notes that the medical evidence dated prior to receipt 
of the Veteran's claim here on appeal demonstrated that the 
Veteran's symptoms may not have been as severe.  However, the 
effective date for a rating or award of compensation based on an 
original claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2009).  The Veteran's claim was received December 7, 
2005, and the Board finds that the evidence of record 
demonstrated that the PTSD symptomatology has more closely 
approximated a 70 percent disability rating since that time.  In 
this regard, the Board notes that the February 2008 VA examiner 
found that the Veteran's PTSD symptoms have been chronic, 
moderate to severe, and have intensified over the last decade.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that his symptoms more nearly approximate the criteria for 
a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R.  
§ 3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by 
symptoms such as depressed mood, hyperstartle reaction, 
irritability, suicidal ideation, and sleep disturbance.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is, therefore, not warranted.


TDIU

Legal Criteria

A TDIU claim may be granted where the schedular rating is less 
than total and the service connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body system 
will be considered as one disability for the above purposes of 
one 60 percent disability or one 40 percent disability.   
38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

As explained above, the Veteran's service-connected PTSD has been 
evaluated to be 70 percent disabling.  Thus, the Veteran meets 
the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
The remaining question is whether his service-connected PTSD 
precludes gainful employment for which his education and 
occupational experience would otherwise qualify him.

The Veteran indicated on his July 2007 application for TDIU that 
he had been unable to work since November 2007.  During the 
February 2008 VA examination, he stated that he left his job due 
to his service-connected PTSD symptoms, such as the inability to 
concentrate, control his temper and socialize.  

The February 2008 VA examiner found that the Veteran's PTSD 
symptoms affected his ability to work by impairing his thinking 
skills such as concentration and thinking speed, his social 
skills such as comfort, communication, cooperation and warmth, 
and his stress management skills including mood stability, 
frustration tolerance, and optimism.  The examiner concluded that 
the Veteran would likely have difficulty being reliable or 
persevering in a normal work place setting.  

The Board recognizes that the Veteran also has non-service 
connected physical disabilities which may impact his ability to 
work.  However, the February 2008 VA examiner noted the Veteran's 
physical impairments in the examination report and specifically 
focused on service-connected PTSD symptoms in providing the 
opinion regarding unemployability.  Therefore, resolving 
reasonable doubt in his favor, the Board finds that the evidence 
of record substantiates entitlement to TDIU.  38 U.S.C.A. 
§ 5107(b).







ORDER

Entitlement to an initial rating of 70 percent for PTSD is 
granted for the entire period here on appeal.  

The claim of entitlement to TDIU is granted.  



____________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


